Exhibit 10.1








THIRD AMENDED AND RESTATED CREDIT AGREEMENT

    BY AND AMONG    

GABLES REALTY LIMITED PARTNERSHIP

   

GABLES-TENNESSEE PROPERTIES, L.L.C.,

   

The Banks Listed Herein

   

WACHOVIA BANK, N.A.,
as Administrative Agent,

   

FIRST UNION NATIONAL BANK,
as Syndication Agent,

   

 and

   

THE CHASE MANHATTAN BANK
as Documentation Agent

               

MAY 14, 2001

   

 









THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment and
Restatement") is dated as of May 14, 2001, among GABLES REALTY LIMITED
PARTNERSHIP, GABLES-TENNESSEE PROPERTIES, L.L.C., the BANKS listed on the
signature pages hereof, WACHOVIA BANK, N.A., as Administrative Agent, FIRST
UNION NATIONAL BANK, as Syndication Agent, and THE CHASE MANHATTAN BANK, as
Documentation Agent and WACHOVIA BANK, N.A., FIRST UNION NATIONAL BANK, THE
CHASE MANHATTAN BANK, AMSOUTH BANK, PNC BANK, NATIONAL ASSOCIATION, SOUTHTRUST
BANK and BANK OF AMERICA, N.A., (collectively, the "Banks");

W I T N E S S E T H: 

WHEREAS, the Borrowers, the Administrative Agent, the Syndication Agent, the
Documentation Agent and the certain of the Banks executed and delivered that
certain Amended and Restated Credit Agreement, dated as of August 14, 2000 (the
"Original Credit Agreement");

WHEREAS, the Borrowers have requested and the Administrative Agent, the
Syndication Agent, the Documentation Agent and the Banks have agreed to make
certain amendments to the Original Credit Agreement and to amend and restate the
Original Credit Agreement in its entirety, subject to the terms and conditions
hereof;

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Borrowers, the Administrative Agent, the
Syndication Agent, the Documentation Agent and the Banks hereby covenant and
agree as follows:

1.  Definitions. Unless otherwise specifically defined herein, each term used
herein which is defined in the Original Credit Agreement shall have the meaning
assigned to such term in the Original Credit Agreement. Each reference to
"hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Original Credit Agreement shall from and after the date hereof
refer to the Original Credit Agreement as amended and restated hereby.

2.  Restatement. The Original Credit Agreement is hereby incorporated herein and
restated in its entirety, together with the amendments specified herein. The
Notes held by the Banks on the date hereof shall continue to evidence the Loans
of the Banks. The Commitment of each Bank as of the date hereof is set forth
opposite the signature of such Bank on the signature pages hereto.

3.  Amendment to Section 1.01. Section 1.01 of the Original Credit Agreement
hereby is amended by deleting the definition of "Termination Date" and adding
the following definitions of "Amendment and Restatement Closing Date" and
"Termination Date":

"Amendment and Restatement Closing Date" means the date of this Third Amended
and Restated Credit Agreement, which is May 14, 2001.

"Termination Date" means whichever is applicable of (i) May 14, 2004, or such
later date to which it is extended by the Banks pursuant to Section 2.05(b) or
(ii) any earlier date which constitutes the Termination Date pursuant to the
provisions of and under the circumstances contained in Sections 2.08 or 2.09.

4.  Amendment to Section 2.05(b). Section 2.05(b) of the Original Credit
Agreement hereby is amended by deleting it in its entirety and substituting the
following therefor:

(b)   Notwithstanding the foregoing, the outstanding principal amount of the
Loans, if any, together with all accrued but unpaid interest thereon, if any,
shall be due and payable on May 14, 2004, unless the Termination Date is
otherwise extended by the Banks, in their sole and absolute discretion. Upon the
written request of the Borrowers, which request shall be delivered to the Agent
at least 90 days prior to each Extension Date (as such term is hereinafter
defined), the Banks shall have the option (without any obligation whatsoever so
to do) of extending the then current Termination Date for additional one-year
periods from the then current Termination Date on but not before May 14, 2002
(the "Extension Date"), but in no event shall the Commitment of any Bank or any
Loan hereunder be outstanding for a period greater than three (3) years. Each
Bank shall notify the Borrowers and the Administrative Agent not more than 60
days but not less than 45 days prior to the relevant Extension Date whether or
not it chooses to extend the Termination Date for such an additional one-year
period (but any Bank which fails to give such notice within such period shall be
deemed not to have extended); provided, that the Termination Date shall not be
extended with respect to any of the Banks unless:

(i) the Required Banks are willing to extend the Termination Date; and

(ii) on or before the Extension Date, as to the Commitment of any Bank which
gave notice that it chooses not to extend, or which is deemed pursuant to the
foregoing not to have extended (any such Bank being a "Terminating Bank"), one
of the following shall occur:

          (A)   the remaining Banks shall purchase ratable assignments (without
any obligation so to do) from such Terminating Bank (in the form of an
Assignment and Acceptance) in accordance with their respective percentage of the
remaining aggregate Commitments; provided, that, such Banks shall be provided
such opportunity (which opportunity shall allow such Banks at least 30 days in
which to make a decision) prior to the Borrowers finding another bank pursuant
to the immediately succeeding clause (y); and, provided, further, that, should
any of the remaining Banks elect not to purchase such an assignment, then, such
other remaining Banks shall be entitled to purchase an assignment from any
Terminating Bank which includes the ratable interest that was otherwise
available to such non-purchasing remaining Bank or Banks, as the case may be, or

         (B) the Borrowers shall find another bank, acceptable to the
Administrative Agent, willing to accept an assignment from such Terminating Bank
(in the form of an Assignment and Acceptance) on or before the Extension Date,
or 

        (C) the Borrowers shall reduce the aggregate Commitments in an amount
equal to the Commitment of any such Terminating Bank and pay to the terminating
Bank all principal, interest, fees and other amounts then payable to it
hereunder and under such terminating Bank's Notes.

Notwithstanding the foregoing, if the Termination Date is not extended for an
additional one year period on each Extension Date, there shall be no further
Extension Dates or extensions of the Termination Date. If the Termination Date
is extended for an additional one year period on each Extension Date, the
Borrowers shall pay to the Administrative Agent, for the ratable account of the
remaining Banks, an extension fee in an amount equal to a percentage, determined
in good faith by the Agent on the relevant Extension Date as reflecting the
current market rate for extensions of such type for comparable credits, of the
aggregate Commitments in effect on the relevant Extension Date, which fee shall
be payable on such Extension Date.

5. Amendment to Section 2.06(a). Section 2.06(a) of the Original Credit
Agreement hereby is amended by deleting it in its entirety and substituting the
following therefor:

(a)  "Applicable Margin" means (i) for the period commencing on the Amendment
and Restatement Closing Date to and including the first Performance Pricing
Determination Date after the Amendment and Restatement Closing Date, (x) for any
Base Rate Loan, (0.25)%, and (y) for any Euro-Dollar Loan, 0.85%; and (ii) from
and after the first Performance Pricing Determination Date after the Amendment
and Restatement Closing Date , (x) for any Base Rate Loan, (0.25)% and (y) for
each Euro-Dollar Loan, the percentage determined on each Performance Pricing
Determination Date by reference to the table set forth below as to such type of
Loan and the Debt Rating for the quarterly or annual period ending immediately
prior to such Performance Pricing Determination Date; provided, that (i) if
there is no Debt Rating, the Applicable Margin for Euro-Dollar Loans shall be
based upon Level IV of the table below, and (ii) for Euro-Dollar Loans in effect
under the Original Agreement on the Closing Date, the Applicable Margin in
effect under the Original Agreement shall continue to apply thereto for the
remainder of the Interest Period with respect thereto.


Level I Level II Level III Level IV Debt Rating

> BBB+
or
>Baa1


BBB
or
Baa2 BBB-
or
Baa3 <BBB-
or
<Baa3 Applicable Margin 0.75 0.85 1.10 1.35

In determining the amounts to be paid by the Borrowers pursuant to Sections
2.06(b), and 2.07(a), the Borrowers and the Banks shall refer to the Parent's
Debt Rating from time to time. For purposes hereof, "Performance Pricing
Determination Date" shall mean each date on which the Debt Rating changes. Each
change in interest and fees as a result of a change in Debt Rating shall be
effective only for Loans (including Refunding Loans) which are made on or after
the relevant Performance Pricing Determination Date. All determinations
hereunder shall be made by the Administrative Agent unless the Required Banks or
the Borrowers shall object to any such determination. The Parent shall promptly
notify the Administrative Agent of any change in the Debt Rating.

6.  Amendment to Section 2.07(a). Section 2.07(a) of the Original Credit
Agreement hereby is amended by deleting it in its entirety and substituting the
following therefor:

(a)  The Borrowers shall pay to the Administrative Agent, for the ratable
account of each Bank, a facility fee (the "Facility Fee") on the maximum amount
of the aggregate Commitments in effect for any relevant period, irrespective of
usage, calculated in the manner provided in Section 2.07(a)(ii), at a rate per
annum equal to (i) for the period commencing on the Amendment and Restatement
Closing Date (x) for any Base Rate Loan to and including the first Performance
Pricing Determination Date after the Amendment and Restatement Closing Date, (x)
for any Base Rate Loan, 0.20%, and (ii) from and after the first Performance
Pricing Determination Date after the Amendment and Restatement Closing Date ,
(x) for any Base Rate Loan, the percentage determined on each Performance
Pricing Determination Date by reference to the table set forth below and the
Debt Rating for the quarterly or annual period ending immediately prior to such
Performance Pricing Determination Date; provided, that if there is no Debt
Rating, the Facility Fee shall be based upon Level IV of the table below. The
Facility Fee shall accrue at all times from and including the Amendment and
Restatement Closing Date to but excluding the Termination Date and shall be
payable, in arrears, on each March 31, June 30, September 30 and December 31 and
on the Termination Date.




  Level I Level II Level III Level IV Debt Rating >BBB+
or
>Baa1 BBB
or
Baa2 BBB-
or
Baa3 <BBB-
or
<Baa3 Facility Fee 0.15 0.20 0.20 0.30

7.  Restatement of Representations and Warranties. Each of the Borrowers hereby
restates and renews each and every representation and warranty heretofore made
by it in the Original Credit Agreement and the other Loan Documents as fully as
if made on the date hereof and with specific reference to this Amendment and
Restatement and all other loan documents executed and/or delivered in connection
herewith, except to the extent otherwise disclosed pursuant to Section 5.01(c)
or (d) of the Original Credit Agreement.

8.  Effect of Amendment. Except as set forth expressly hereinabove, all terms of
the Original Credit Agreement and the other Loan Documents shall be and remain
in full force and effect, and shall constitute the legal, valid, binding and
enforceable obligations of the Borrowers. The amendments contained herein shall
be deemed to have prospective application only, unless otherwise specifically
stated herein.

9.  Ratification. Each of the Borrowers hereby restates, ratifies and reaffirms
each and every term, covenant and condition set forth in the Original Credit
Agreement and the other Loan Documents effective as of the date hereof, as
amended and restated herein.

10.  Counterparts. This Amendment and Restatement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument.

11.  Section References. Section titles and references used in this Amendment
and Restatement shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby.

12.  No Default. The Borrowers hereby acknowledges and agrees that, as of the
date hereof, and after giving effect to the terms hereof, there exists (i) no
Default or Event of Default and (ii) no right of offset, defense, counterclaim,
claim or objection in favor of the Borrowers arising out of or with respect to
any of the Loans or other obligations of the Borrowers owed to the Banks.

13.  Further Assurances. The Borrowers agrees to take such further actions as
the Administrative Agent shall reasonably request in connection herewith to
evidence the amendments herein contained.

14.  Governing Law.  This Amendment and Restatement shall be governed by and
construed and interpreted in accordance with, the laws of the State of Georgia.

15.  Conditions Precedent. The Administrative Agent and the Banks acknowledge
that the conditions set forth in Section 3.01 of the Original Credit Agreement
have been satisfied. This Amendment and Restatement shall become effective only
upon receipt by the Administrative Agent of the following:

(a)    from each of the parties hereto either (i) a duly executed counterpart of
this Amendment and Restatement signed by such party or (ii) a facsimile
transmission of such executed counterpart (with the original to be sent to the
Administrative Agent by overnight courier);

(b)   a certificate (the "Closing Certificate"), dated as of the date hereof,
signed by an Executive Officer (other than the Secretary), to the effect that,
to the best of his or her knowledge, (i) no Default has occurred and is
continuing and (ii) the representations and warranties of the Borrowers
contained in Article IV of the Original Credit Agreement are true on and as of
the date hereof, except to the extent otherwise disclosed pursuant to Section
5.01(c) or (d) of the Original Credit Agreement;

(c)   all documents which the Administrative Agent or any Bank may reasonably
request relating to the existence of the Borrowers and the Guarantors, the
corporate authority for and the validity of this Amendment and Restatement, the
Notes, the Guaranty and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent, including, without
limitation, a certificate of each of the Borrowers and the Guarantors (the
"Officer's Certificate"), signed by the Secretary or an Assistant Secretary of
the General Partner and the Guarantors, respectively, and as to the names, true
signatures and incumbency of the officer or officers of the General Partner or
Guarantors authorized to execute and deliver this Amendment and Restatement, and
certifying that the organizational documents delivered to the Administrative
Agent and the Banks pursuant to clauses (i) through (iii, inclusive, of Section
3.01(f) of the Original Credit Agreement are still in full force and effect as
of the date hereof and have not been amended (or, if and to the extent that any
of them have been amended, attaching certified copies of the amendments);

(d)   execution and delivery of the Consent and Reaffirmation of Guarantors at
the end hereof by each of the Guarantors; and

(e)    payment to the Administrative Agent, (i) for the ratable account of the
Banks, of an extension fee in an amount equal to 0.10% of the aggregate amount
of the Commitments as of the date hereof and (ii) for the account of Wachovia
Securities, Inc., the fee payable to Wachovia Securities, Inc. pursuant to the
letter agreement dated March 27, 2001 by and among the Parent, the
Administrative Agent and Wachovia Securities, Inc..


[SIGNATURES COMMENCE ON NEXT PAGE]





















IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Syndication
Agent, the Documentation Agent, and each of the undersigned Banks has caused
this Amendment and Restatement to be duly executed, under seal, by its duly
authorized officer as of the day and year first above written.



  GABLES REALTY LIMITED PARTNERSHIP

(SEAL)

  By: Gables GP, Inc., its sole general partner     By:   /s/ Marvin R. Banks,
Jr.
Marvin R. Banks, Jr.
Senior Vice President           GABLES-TENNESSEE PROPERTIES, L.L.C.     By:
Gables Realty Limited Partnership, member     By: Gables GP, Inc.,
its general partner     By:   /s/ Marvin R. Banks, Jr.
Marvin R. Banks, Jr.
Senior Vice President         Commitment:
$40,000,000 WACHOVIA BANK, N.A.,
as Administrative Agent and as a Bank

(SEAL)

By:    /s/ Mary Hughes
Title:    Senior Vice President         Commitment:
$40,000,000 FIRST UNION NATIONAL BANK,
as Syndication Agent and as a Bank

(SEAL)

By:    /s/ Daniel J. Sullivan
Title:  Managing Director         Commitment:
$40,000,000 THE CHASE MANHATTAN BANK
(successor by merger to Chase Bank of Texas,
National Association),
as Documentation Agent and as a Bank (SEAL) By:    /s/ Susan Tate
Title:   Vice President         Commitment:
$33,000,000 AMSOUTH BANK (SEAL) By:     /s/ Katherine Allen
Title:   Vice President    


  Commitment:
$30,000,000 PNC BANK, NATIONAL ASSOCIATION (SEAL) By:    /s/ Terri A. Wyda
Title:  Vice President         Commitment:
$22,000,000 SOUTHTRUST BANK (SEAL) By:   /s/ Sidney Clapp
Title: Loan Officer         Commitment:
$20,000,000 BANK OF AMERICA, N.A. (SEAL) By:    /s/ Dean Whitehill
Title:  Vice President         Total Commitments:
$225,000,000    










































CONSENT AND REAFFIRMATION OF GUARANTORS

Each of the undersigned (i) acknowledges receipt of the foregoing Third Amended
and Restated Credit Agreement (the "Amendment and Restatement"), (ii) consents
to the execution and delivery of the Amendment and Restatement by the parties
thereto and (iii) reaffirms all of its obligations and covenants under the
Guaranty dated as of August 14, 2000, and agrees that none of such obligations
and covenants shall be affected by the execution and delivery of the Amendment
and Restatement. This Consent and Reaffirmation may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.




GABLES GP, INC.

(SEAL)

    By:  /s/ Marvin R. Banks, Jr.         Marvin R. Banks, Jr.
      Senior Vice President       GABLES RESIDENTIAL TRUST

(SEAL)

By:  /s/ Marvin R. Banks, Jr.         Marvin R. Banks, Jr.
      Senior Vice President  


